Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, to what “the substrate” the claim referred to has no substrate was positively claimed (as a preamble is not part of the claim’s structure)? Thus, it is unclear to what structure, i.e. attachments, between the substrate -retainer-housing, the claim referred to.
	Also, how the retainer, i.e. balloon, by itself, can support the housing and the substrate? 
	With respect to claim 6 and 7, as no substrate was claimed, again a preamble by itself, is not consider as part of the structure (as had held a preamble is generally not
accorded any patentable weight where it merely recites the purpose of a process or the
intended use of a structure, and where the body of the claim does not depend on the
preamble for completeness but, instead, the process steps or structural limitations are
able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and
Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)), there is no first and second portions of the none claimed substrate.
	Also, what is a desired target (claim 6, line 2; claim 7, line 2)?
	With respect to claim 8, same issues as discussed above with respect to claims 6 and 7, as no substrate claimed, there are no sides to the none-claimed substrate.
	Again, what is “a desired target”?
	With respect to claims 11, and 13 same issues as discussed above with respect to claim 1.     
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9, 11, 12, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Medendrop US 2015/0362296 (“Medendrop”) or, in the alternative, under 35 U.S.C. 103 as obvious over Medendrop in view of Sitzman et al US 2018/0202774 (“Sitzman”).
	As per claim 1, Medendrop discloses a reactive target system for a substrate (firearm target/s 10)(Figs. 1-7; pars. [0046]-[0072]), the system comprising: 
	a retainer configured to be attached to the substrate (such as balloon 160 and or balloon 60 attached to substrate, i.e. target 10)(Figs. 3 and 7; [0046]-[0048], [0060], [0061] and [0065]-[0069]); a housing configured to receive the retainer and be attached to the substrate (body 30 having chamber 50)(Figs. 2-4 and 7; [0060]-[0062] and [0065]), wherein the retainer has a volume that varies between an undeployed state and a deployed state (the retainer is a balloon 60/160 that can be varied between undeployed state (i.e. deflated) and deployed (inflated)), wherein in the deployed state, the retainer is configured to exert a retention force on the housing sufficient to hold a weight of at least the substrate and the retainer within the housing (the retainer, balloon, in the deployed inflated) position hold the body 30 until a projectile hit the balloon)(note Figs. 6 and 7 in conjunction to [0065]-[0069]).
	With respect to retainer attached to “the substrate” as discussed above, since there is no “the substrate” positively claimed, the examiner construed the device to be configure to be attached to “a substrate”, since Medendrop’s device includes all the structure as claimed.
	In that regard, as it has been held while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. “Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).   
	In addition, the original disclosure states that “[0023] The substrate may be a shooting target.”.  Accordingly, the examiner construed target 10 with frame and support (210-150)(Figs. 1, 6 and 7) as well as sliding channel 240 connected to body 30 and to frame/stand (Fig. 2 and [0070]-[0072]) as such “substrate” as claimed.
	Furthermore, if there is any doubt regarding such interpretations, the examiner notes that it is well known in the art to attached a retainer-housing to a target (i.e. substrate) as taught by Sitzman (indicator 100 attached to target 290)(Figs. 1A-2B; [0044]-[0049]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Medendrop’s device to be attached to a substrate as taught by Sitzman for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield
predictable results forming a target device with “a substrate” and an indicator means (i.e. a retainer-housing) to practice shooting while a hit been visible via the indication means.
 	As per claim 2, with respect to wherein the retainer is configured to deform or break in response to a projectile substantially impacting the retainer, wherein, the retainer is configured so that after the retainer deforms or breaks in response to the projectile substantially impacting the retainer, the retention force on the housing is no longer sufficient to hold the weight of the at least the substrate and the retainer within the housing, note Medendrop’s Figs. 6 and 7 in conjunction to [0065]-[0069] as the balloons (60/160) holding the body until a hit by a projectile deflates them.
	With respect to the substrate, note the examiner discussion with regard to claim 1, as A) the substrate is not part of the claimed device, and B) the target 10 with frame and support (210-150)(Figs. 1, 6 and 7) as well as sliding channel 240 connected to body 30 and to frame/stand (Fig. 2 and [0070]-[0072]) as such “substrate” as claimed.
	Furthermore, once more, if there is any doubt regarding such interpretations, the target of Sitzman (e.g. target 290 Figs. 2A and 2B) would have been connected with the body and retainer (i.e. balloon/s) within the modified Medendrop.   
	As per claim 3, with respect to wherein only the retention force on the housing is sufficient to hold the weight of at least the substrate and the retainer within the housing, note Medendrop’s Figs. 6 and 7 in conjunction to [0065]-[0069] as the balloons (60/160) holding of the body/ substrate until a hit by a projectile deflates them.  With respect to the substrate note the examiner discussion above with respect to claims 1 and 2.
	As per claim 4, Medendrop discloses wherein the retainer is inflatable, wherein the undeployed state corresponds with an uninflated or partially inflated retainer, and wherein the deployed state corresponds with an inflated retainer (balloons 60 and/or 160)(Figs. 3 and 7; [0047], [0048], [0061] and [0065]-[0069]).
	As per claim 5, Medendrop discloses wherein the retainer is a balloon (balloons 60 and/or 160)(Figs. 3 and 7; [0047], [0048], [0061] and [0065]-[0069]).
	As per claim 6, with respect to wherein the retainer is mounted proximate a position on a first portion of the substrate corresponding with a desired target on a second portion of the substrate different than the first portion, to the best of his understanding the examiner construed the position of indicator 100 upon target 290 of Sitzman as such positions of the substrate.  Within the modified Medendrop the indicator would have been a retainer (i.e. a balloon/s) as taught by Medendrop (balloons 60 and/or 160)(Figs. 3 and 7; [0047], [0048], [0061] and [0065]-[0069]).
  	As per claim 7, with respect to wherein the retainer is mounted on a position on a first side of the substrate corresponding with a desired target on a second side of the substrate directly opposite the first side, to the best of his understanding the examiner construed the position of indicator 100 upon target 290 of Sitzman as such positions of the substrate.  Within the modified Medendrop the indicator would have been a retainer (i.e. a balloon/s) as taught by Medendrop (balloons 60 and/or 160)(Figs. 3 and 7; [0047], [0048], [0061] and [0065]-[0069]).
	Note: the examiner acknowledged that Medendrop is not specific regarding such limitations (with regard to the substrate’s first and second sides); however, since the above rejection is also in the alternative obvious under 35 USC 103, the examiner attempts to simplify the above rejection and not create an unnecessary lengthy Office action by adding another obviousness section.
	As per claim 8, with respect to wherein the retainer includes at least a first retainer and a second retainer, wherein the first retainer is mounted on a first position on a first side of the substrate corresponding with a first desired target on a second side of the substrate directly opposite the first side, wherein the second retainer is mounted on a second position on the first side of the substrate corresponding with a second desired target on the second side of the substrate directly opposite the first side, and wherein the first position is a spaced distance apart from the second position, note Medendrop’s Figs. 1 and 7 as well as [0057]-[0069] as there are at least two bodies 30 for holding balloons 60/160, corresponding to a head portion 70/90 and heart portion 80/100.  Within the modified Medendrop- Sitzman the retainers would have been mounted upon the first position/side of the substrate (as taught by Sitzman’s as indicator 100 attached to target 290; Figs. 2A and 2B).   
	As per claim 9, Medendrop discloses wherein the retainer is suspended from an external support via a cord (support string 260)(Figs. 6 and 7; [0065]-[0069]).
	As per claim 11, Medendrop discloses a reactive target method using a reactive target system for a substrate (Figs. 6 and 7 and [0065]-[0069] in conjunction to Figs. 1-5; [0046]-[0064], [0070]-[0072]), the reactive target system comprising: a retainer configured to be attached to the substrate (such as balloon 160 and or balloon 60 attached to substrate, i.e. target 10)(Figs. 3 and 7; [0046]-[0048], [0060], [0061] and [0065]-[0069]); a housing configured to receive the retainer and be attached to the substrate (body 30 having chamber 50)(Figs. 2-4 and 7; [0060]-[0062] and [0065]), wherein the retainer has a volume that varies between an undeployed state and a deployed state (the retainer is a balloon 60/160 that can be varied between undeployed state (i.e. deflated) and deployed (inflated)), wherein in the deployed state, the retainer is configured to exert a retention force on the housing sufficient to hold a weight of at least the substrate and the retainer within the housing (the retainer, balloon, in the deployed inflated) position hold the body 30 until a projectile hit the balloon)(note Figs. 6 and 7 in conjunction to [0065]-[0069]), and wherein the method comprises: inserting the retainer in the undeployed state into a cavity within the housing (Figs. 3 and 7; [0065]-[0068]); inflating the retainer into the deployed state ([0065]-[0068]); and shooting the target with a projectile until the projectile deforms or breaks the retainer [0065]-[0068] in conjunction to [0002]-[0006] as the device is been used to practice shooting and the use of plurality of retainers/balloons (i.e. until a projectile deform, brakes, deflates the balloons).
	With respect to retainer attached to “the substrate” as discussed above, since there is no “the substrate” positively claimed, the examiner construed the device to be configure to be attached to “a substrate”, since Medendrop’s device includes all the structure as claimed.
	In that regard, as it has been held while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. “Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).   
	In addition, the original disclosure states that “[0023] The substrate may be a shooting target.”.  Accordingly, the examiner construed target 10 with frame and support (210-150)(Figs. 1, 6 and 7) as well as sliding channel 240 connected to body 30 and to frame/stand (Fig. 2 and [0070]-[0072]) as such “substrate” as claimed.
	Furthermore, if there is any doubt regarding such interpretations, the examiner notes that it is well known in the art to attached a retainer-housing to a target (i.e. substrate) as taught by Sitzman (indicator 100 attached to target 290)(Figs. 1A-2B; [0044]-[0049]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Medendrop’s device to be attached to a substrate as taught by Sitzman for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield
predictable results forming a target device with “a substrate” and an indicator means (i.e. a retainer-housing) to practice shooting while a hit been visible via the indication means.
	As per claim 12, Medendrop discloses comprising: retrieving the housing; inserting another retainer in the undeployed state into the cavity within the housing; and repeating the inflating, shooting, retrieving, and inserting (Figs. 3, 6 and 7; [0065]-[0068] in conjunction to [0002]-[0006]).
	As per claim 22, Sitzman discloses wherein the substrate is a shooting target (target 290)(Figs. 2A and 2B; [0047]).
	As per claim 23, Sitzman discloses wherein the substrate is a shooting target (target 290)(Figs. 2A and 2B; [0047]).
	Note: the examiner acknowledged that Medendrop is not specific regarding such limitations; however, since the above rejection is also in the alternative obvious under 35 USC 103, the examiner attempts to simplify the above rejection and not create an unnecessary lengthy Office action by adding another obviousness section.
Claim(s) 13, 14, 21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Medendrop or, in the alternative, under 35 U.S.C. 103 as obvious over Medendrop in view of Schneider US 9,482,497 (“Schneider”).
	As per claim 13, Medendrop A reactive target kit for a substrate (firearm target/s 10)(Figs. 1-7; pars. [0046]-[0072]), the kit comprising: a retainer configured to be attached to the substrate (such as balloon 160 and or balloon 60 attached to substrate, i.e. target 10)(Figs. 3 and 7; [0046]-[0048], [0060], [0061] and [0065]-[0069]); a housing configured to receive the retainer and be attached to the substrate (body 30 having chamber 50)(Figs. 2-4 and 7; [0060]-[0062] and [0065]), wherein the retainer has a volume that varies between an undeployed state and a deployed state (the retainer is a balloon 60/160 that can be varied between undeployed state (i.e. deflated) and deployed (inflated)), wherein in the deployed state, the retainer is configured to exert a retention force on the housing sufficient to hold a weight of at least the substrate and the retainer within the housing (the retainer, balloon, in the deployed inflated) position hold the body 30 until a projectile hit the balloon)(note Figs. 6 and 7 in conjunction to [0065]-[0069]),
	and wherein the housing is configured to lie substantially flat in an undeployed state (Figs. 2 and 3 in conjunction [0051] “The ease of set up due to the glued seam of the body 30, which comprises both the head portion 70 and the heart portion 80, allows it to pack flat and pop open).
	With respect to retainer attached to “the substrate” as discussed above, since there is no “the substrate” positively claimed, the examiner construed the device to be configure to be attached to “a substrate”, since Medendrop’s device includes all the structure as claimed.
	In that regard, as it has been held while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. “Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).   
	In addition, the original disclosure states that “[0023] The substrate may be a shooting target.”.  Accordingly, the examiner construed target 10 with frame and support (210-150)(Figs. 1, 6 and 7) as well as sliding channel 240 connected to body 30 and to frame/stand (Fig. 2 and [0070]-[0072]) as such “substrate” as claimed.
	Furthermore, if there is any doubt regarding such interpretations, the examiner notes that it is well known in the art to attached a retainer-housing to a substrate as taught by Schneider (indicator retainer, housing 10/100 is attached to a substrate  W1-W2)(Figs. 6 (5:5-22) and 9 (5:30-40).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Medendrop’s device to be attached to a substrate as taught by Schneider for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield
predictable results forming a target device attached to “a substrate” to practice shooting.
	With respect to the housing is configured to lie substantially flat in an undeployed state, if there is any doubt as Medendrop’s housing configure to be flat, Schneider discloses housing (10) configure to folded, flat in the undeployed state (Figs. 2 and 3 in conjunction to 3:61-4:9 and 4:55-5:16).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Medendrop’s housing is configured to lie substantially flat in an undeployed state as taught by Schneider for the reason that a skilled artisan would have been motivated by Schneider’s suggestions to be in such state for storage  (1:41-43).
	As per claim 14, Medendrop discloses comprising: a cord, a clip, and an attachment device (cord 260; clip, hook 270 (Figs. 6 and 7; [0065]) and attachment device (such as element 240 (Fig. 2); or element 140 (Fig. 3); elements (170 or 180)(Fig. 4); or supports 190 (Figs. 5-7) or hook 300 (Fig. 7)).
	As per claim 21, with respect to wherein the housing is configured to fold into a flat configuration, wherein the flat configuration is optimized to reduce shipping costs, and wherein a weight of the system is optimized to reduce shipping costs, note Medendrop’s Figs. 2 and 3 in conjunction [0051] “The ease of set up due to the glued seam of the body 30, which comprises both the head portion 70 and the heart portion 80, allows it to pack flat and pop open”.
	if there is any doubt as Medendrop’s housing configure to be flat, Schneider discloses housing (10) configure to folded, flat in the undeployed state (Figs. 2 and 3 in conjunction to 3:61-4:9 and 4:55-5:16).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Medendrop’s housing is configured to lie substantially flat in an undeployed state as taught by Schneider for the reason that a skilled artisan would have been motivated by Schneider’s suggestions to be in such state for storage  (1:41-43).
	As per claim 24, note Schneider’s Figs. 6 and 9 in conjunction to Figs. 51 and 52 (8:27-44) wherein the substrate (i.e. walls w1-w2) is a shooting target.
	Note: the examiner acknowledged that Medendrop is not specific regarding such limitations; however, since the above rejection is also in the alternative obvious under 35 USC 103, the examiner attempts to simplify the above rejection and not create an unnecessary lengthy Office action by adding another obviousness section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medendrop (or Medendrop-Sitzman) as applied to claim 1 above, and further in view of Bonnivier US 2019/0078860 (“Bonnivier”).
	As per claim 10, Medendrop is not specific regarding wherein the retainer is suspended from an external support via an alligator clip.
	However, the use of alligator clip is well known in the art as taught by Bonnivier (such as alligator clip 24 (Figs. 3 and 3B; [0026]) and/or clip 201 (Figs. 10-12; [0033]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Medendrop’s wherein the retainer is suspended from an external support via an alligator clip as taught and suggested by Bonnivier for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way forming a target with a retainer configure to be held and suspended by any known means readily available sturdy enough to hold the retainer in a position while practicing shooting.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medendrop and Schneider  as applied to claim 14 above, and further in view of Bonnivier.
	As per claim 15, with respect to and wherein the attachment device is at least one from the group consisting of double-sided tape, spray adhesive, a hook and loop fastener with an adhesive back, and a combination of the same, note Schneider’s Figs. 4-6; 4:17-21 and 5:15-22 regarding the use of double sided tape; note 5:63-6:11 (Figs. 12-14), regarding hook and loop as well as adhesive means for the attachment device. 
	Medendrop- Schneider is not specific regarding wherein the cord is a nylon cord or a parachute cord, wherein the clip is an alligator clip.
	However, Bonnivier discloses wherein the cord is a nylon cord  or a parachute cord, wherein the clip is an alligator clip (nylon cord 200 and alligator clip 201)(Figs. 10-12; [0033]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Medendrop- Schneider wherein the cord is a nylon cord or a parachute cord, wherein the clip is an alligator clip as taught by Bonnivier for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way forming a target with a retainer configure to be held and suspended by any known means readily available sturdy enough to hold the retainer in a position while practicing shooting.
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medendrop(or Medendrop-Sitzman) as applied to claim 1 and 11 above, and further in view of Baron US 2014/0042700 (“Baron”).
	As per claim 16, Medendrop is not specific regarding wherein the housing comprises a self-healing polymer or elastomer.
	However, it is well known in the art to use a self-healing polymer or elastomer while forming targets as taught by Baron (Figs. 3-9; [0016]-[0025]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Medendrop’s target/housing comprise a self-healing polymer or elastomer as taught by Baron for the reason that a skilled artisan would have been motivated by Baron’s suggestion to provide a polymer material adapted to coat a weapons training target that has the ability to self-heal and maintain its useful life significantly longer than conventional targets ([0016]).
	As per claim 17, Medendrop is not specific regarding wherein the housing comprises a self-healing polymer or elastomer.
	However, it is well known in the art to use a self-healing polymer or elastomer while forming targets as taught by Baron (Figs. 3-9; [0016]-[0025]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Medendrop’s target/housing comprise a self-healing polymer or elastomer as taught by Baron for the reason that a skilled artisan would have been motivated by Baron’s suggestion to provide a polymer material adapted to coat a weapons training target that has the ability to self-heal and maintain its useful life significantly longer than conventional targets ([0016]).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medendrop (or Medendrop- Schneider) as applied to claim 13 above, and further in view of Baron.
	As per claim 18, Medendrop is not specific regarding wherein the housing comprises a self-healing polymer or elastomer.
	However, it is well known in the art to use a self-healing polymer or elastomer while forming targets as taught by Baron (Figs. 3-9; [0016]-[0025]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Medendrop’s target/housing comprise a self-healing polymer or elastomer as taught by Baron for the reason that a skilled artisan would have been motivated by Baron’s suggestion to provide a polymer material adapted to coat a weapons training target that has the ability to self-heal and maintain its useful life significantly longer than conventional targets ([0016]).
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medendrop (or Medendrop-Sitzman) as applied to claim 1 and 11 above, and further in view of Schneider.
	As per claim 19, with respect to wherein the housing is configured to fold into a flat configuration, wherein the flat configuration is optimized to reduce shipping costs, and wherein a weight of the system is optimized to reduce shipping costs, note Medendrop’s Figs. 2 and 3 in conjunction [0051] “The ease of set up due to the glued seam of the body 30, which comprises both the head portion 70 and the heart portion 80, allows it to pack flat and pop open”.
	if there is any doubt as Medendrop’s housing configure to be flat, Schneider discloses housing (10) configure to folded, flat in the undeployed state (Figs. 2 and 3 in conjunction to 3:61-4:9 and 4:55-5:16).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Medendrop’s housing is configured to lie substantially flat in an undeployed state as taught by Schneider for the reason that a skilled artisan would have been motivated by Schneider’s suggestions to be in such state for storage  (1:41-43).
	As per claim 20, with respect to wherein the housing is configured to fold into a flat configuration, wherein the flat configuration is optimized to reduce shipping costs, and wherein a weight of the system is optimized to reduce shipping costs, note Medendrop’s Figs. 2 and 3 in conjunction [0051] “The ease of set up due to the glued seam of the body 30, which comprises both the head portion 70 and the heart portion 80, allows it to pack flat and pop open”.
	if there is any doubt as Medendrop’s housing configure to be flat, Schneider discloses housing (10) configure to folded, flat in the undeployed state (Figs. 2 and 3 in conjunction to 3:61-4:9 and 4:55-5:16).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Medendrop’s housing is configured to lie substantially flat in an undeployed state as taught by Schneider for the reason that a skilled artisan would have been motivated by Schneider’s suggestions to be in such state for storage  (1:41-43).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                    11/30/2022   

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711